NUMBERS

                                          13-01-475-CR
                                          13-01-476-CR
                                          13-01-477-CR
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                                CORPUS CHRISTI
 
 

LINTON
ALEXANDER,                                                           Appellant,
 
                                                   v.
 
THE STATE OF TEXAS,                                                          Appellee.
 
 

                       On appeal from the Criminal District Court
                                of Jefferson County, Texas.
 
 

                                   O P I N I O N
                  Before Justices Dorsey, Hinojosa, and
Rodriguez
                                  Opinion by Justice Dorsey
 




Pursuant to separate plea-bargain
agreements appellant, Linton Alexander, pleaded (1) guilty in Cause No.
13-01-475-CR to aggravated assault, (2) guilty in Cause No. 13-01-476-CR to
unauthorized use of a motor vehicle, and (3) guilty in Cause No. 13-01-477-CR
to sexual assault of a child.  The court
followed the plea-bargain agreements and sentenced him to ten years deferred
adjudication community supervision, five years deferred adjudication community
supervision, and ten years deferred adjudication community supervision,
respectively.  The State filed a motion
to revoke, and appellant pleaded true to count four (failure to perform
community service), count five (violation of curfew), count seven (failure to
participate in G.E.D. program), and count eight (failure to complete
anger-management classes). 
After appellant pleaded true to these
counts the trial court heard evidence on count one of the State=s
first-amended motion to revoke.  The
State=s
evidence showed that Officers Brown and Shehane were on patrol when Brown saw
appellant and another person walking in the middle of the road.  Upon seeing Brown, appellant dropped a white
sock on the road.  Shehane retrieved the
sock, which contained a .38 revolver with three live rounds in it.  Appellant denied possessing the weapon.
After hearing the evidence the trial court
found count one to be true. 
The trial court revoked appellant=s community supervision, adjudicated him
guilty of sexual assault of a child, aggravated assault, and unauthorized use
of a motor vehicle.  The trial court
sentenced him to ten years in prison for aggravated assault, ten years in prison
for sexual assault of a child, and two years in a state jail facility for
unauthorized use of a motor vehicle.




                                                                    Anders
Briefs
Appellant=s
counsel has filed a brief for each cause in which he has concluded that the
appeals are wholly frivolous and without merit.[1]  The briefs meet the requirements of Anders
v. California, 386 U.S. 738 (1967), as they present a professional
evaluation of why there are no arguable grounds for advancing an appeal.  See Stafford v. State, 813 S.W.2d 503,
510 n.3 (Tex. Crim. App. 1991) (citing High v. State, 573 S.W.2d 807,
812 (Tex. Crim. App. 1978)).  Appellant=s
counsel has certified in his briefs that he has informed appellant of his right
to review the appellate records and to file pro se briefs.  Appellant has filed no pro se briefs
in any case.
Upon receiving an Anders brief an
appellate court must conduct "a full examination of all the proceeding[s]
to decide whether the case is wholly frivolous."  Penson v. Ohio, 488
U.S. 75, 80 (1988).  We have
carefully reviewed the appellate record and have found no arguable points of
error, fundamental or otherwise, upon which appellant could obtain relief.  See Stafford, 813
S.W.2d at 511.  We agree with
appellant's counsel that the appeals are wholly frivolous and without merit.
We AFFIRM the trial court=s
judgments.
 
 
______________________________
J.
BONNER DORSEY,
Justice
Do not
publish.
Tex.
R. App. P. 47.3(b).
 
Opinion delivered and
filed
this
22nd day of August, 2002.                              




[1]The State has not
filed any briefs in this case.